Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered July 10, 2000, which, inter alia, denied defendant-appellant’s motion to vacate a deficiency judgment entered against him on default, unanimously affirmed, with costs.
Defendant’s claim that plaintiff is a foreign limited partnership doing business in New York without authority, and is therefore maintaining this action in violation of Partnership Law § 121-907 (a), is unsupported by any evidence of systematic and regular activity (see, Alicanto, S.A. v Woolverton, 129 *40AD2d 601, 602; cf., Partnership Law § 121-902 [b]). Nor does defendant offer any persuasive evidence on valuation. Concur— Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.